--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

October 18, 2011






YA Global Investments, L.P.
101 Hudson Street, Suite 3700
Jersey City, NJ  07302


Re:           Secured Party’s Sale Scheduled for October 19, 2011


Dear Mr. Rillo:


Reference is made to that certain public auction foreclosure sale of the
undersigned’s assets scheduled to be held by YA Global Investments, L.P. (the
“Secured Party”) on October 19, 2011 at 11:00 A.M. EDT (the “Public Sale”) as
more fully described in those certain Notifications of Disposition of Collateral
dated September 7, 2011 (collectively, the “UCC Notifications”) sent by the
Secured Party to the undersigned.  Since the date of the UCC Notifications, the
undersigned and the Secured Party have entered into non-binding discussions
concerning a possible forbearance arrangement with respect to the Secured
Party’s defaulted financing arrangements with the undersigned.  In order to
accommodate such discussions, the undersigned have requested that the Secured
Party continue the Public Sale until 11:00 A.M. EDT on Monday, October 31, 2011
and the Secured Party has agreed to do so, but only upon the terms and
conditions expressly set forth herein.  Accordingly, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
undersigned and the Secured Party hereby agree as follows:


1.
The Secured Party hereby agrees to continue the Public Sale until 11:00 A.M. DT
on Monday, October 31, 2011.  In consideration o the foregoing agreement by the
Secured Party, the undersigned hereby expressly: (a) WAIVE any notice regarding
the Public Sale to which they may have been entitled under the terms and
conditions of the documents, instruments, and agreements evidencing the Secured
Party’s financing arrangements with the undersigned, applicable law, or
otherwise, but acknowledge and agree that they have received notice of the
Public Sale and of the continuance of the Public Sale as set forth herein and
that such notices were reasonable and sufficient in all respects; (b)
acknowledge and agree that the proposed terms of the Public Sale are
commercially reasonable in all respects, including, without limitation, that the
method, time (as continued hereby), place, and terms of the Public Sale are
commercially reasonable, and WAIVE any claims(s) the undersigned may have to the
contrary; and (c) covenant and agree to enter into a stipulation with Advanced
Beauty Solutions, LLC and the Secured Party in the adversary proceeding pending
before the United States Bankruptcy Court for the Central District of
California, San Fernando Valley Division, known and captioned as Advanced Beauty
Solutions, LLC v. Cirtran Corporation, Adv. Case No. 1:08-ap-01363-GM (the
“Adversary Proceeding”), extending the deadlines set forth in that certain Order
Granting in Part, and Denying in Part, YA Global Investments, L.P.’s Motion for
Entry of an Order Clarifying, and Staying the Enforcement of, this Court’s July
11, 2011 Order on Judgment Creditor Advanced Beauty Solutions’ Motion for an
Award of Attorney’s Fees entered in the Adversary Proceeding on August 29, 2011
from December 1, 2011 to January 16, 2011.



2.
In further consideration of the Secured Party’s agreement to continue the Public
Sale until 11:00 A.M. EDT on Monday, October 31, 2011 set forth in Paragraph 1
hereof, on or before October 26, 2011 the undersigned shall pay to the Secured
Party $25,000.00 in good and collected funds to be applied by the Secured Party
in reduction of the obligations owed by the undersigned to the Secured Party
under the documents, instruments, and agreements evidencing the Secured Party’s
financing arrangements with the undersigned in such manner as determined by the
Secured Party in its sole and exclusive discretion.


 
1

--------------------------------------------------------------------------------

 

3.
The undersigned hereby further expressly acknowledge and agree that: (a) the
Secured Party’s agreement to forbear under that certain Amended and Restated
Forbearance Agreement and Amendment dated January 24, 2011 by and between the
undersigned and the Secured Party has terminated, and the Secured Party has not
subsequently agreed to any forbearance arrangement with the undersigned, or
agreed to accept any payment or any payment plan in exchange for forbearance,
and (b) the Secured Party’s agreement to take continue the Public Sale until
11:00 A.M. MDT on Monday, October 31, 2011 set forth in Paragraph 1 hereof is
not intended to be, and shall not be construed as, (i) a cure or waive of any
defaults, events of default, and/or termination events under the under the
documents, instruments, and agreements evidencing the Secured Party’s financing
arrangements with the undersigned, whether now existing or hereafter arising,
(ii) an agreement by the Secured Party to forbear from exercising any of its
rights and remedies under the documents, instruments, and agreements evidencing
the Secured Party’s financing arrangements with the undersigned, and/or
applicable law, or (iii) a waiver, modification, or amendment of the terms and
conditions of the documents, instruments, and agreements evidencing the Secured
Party’s financing arrangements with the undersigned and/or the Secured Party’s
rights and remedies thereunder.  No agreement to forbear, or to waive any
defaults, events of default, or termination events under the documents,
instruments, and agreements evidencing the Secured Party’s financing
arrangements with the undersigned, or to waive, modify, or amend any provisions
thereof, shall be binding upon the Secured Party unless and until all necessary
internal management approvals have been obtained and such agreement is
memorialized in a writing executed by a duly authorized representative of the
Secured Party.



4.
The Secured Party hereby expressly reserves all of its rights and remedies under
the documents, instruments, and agreements evidencing the Secured Party’s
financing arrangements with the undersigned, and applicable law, including,
without limitation, all rights in connection with the Public Sale and the right
to foreclose its security interests in, or otherwise realize upon, all
collateral granted to the Secured Party by the undersigned.  Without limiting
the generality of the foregoing, the Secured Party hereby expressly reserves the
right to cancel, further continue, or adjourn the Public Sale to such other time
or times as the Secured Party may deem proper by announcement made at the Public
Sale, and any subsequent adjournment thereof, either before or after the
commencement of bidding, without written notice or further publication.



This letter agreement is intended to be executed under seal as of the date set
forth above.  If this letter agreement sets forth our understanding, please
execute this letter agreement where indicated below.




 
Very truly yours,



 
CIRTRAN COPRORATION,

 
a Nevada corporation



 
By: /s/ Iehab Hawatmeh

 
Name: Iehab Hawatmeh

 
Title: President





 
RACORE NETWORK, INC.,

 
a Utah corporation



 
By: /s/ Iehab Hawatmeh

 
Name: Iehab Hawatmeh

 
Title: President




 
2

--------------------------------------------------------------------------------

 

 
CIRTRAN - ASIA, INC.,

 
a Utah corporation



 
By: /s/ Iehab Hawatmeh

 
Name: Iehab Hawatmeh

 
Title: President





 
CIRTRAN BEVERAGE CORP.,

 
a Utah corporation



 
By: /s/ Iehab Hawatmeh

 
Name: Iehab Hawatmeh

 
Title: President





 
CIRTRAN MEDIA CORP.,

 
a Utah corporation



 
By: /s/ Iehab Hawatmeh

 
Name: Iehab Hawatmeh

 
Title: President





 
CIRTRAN ONLINE CORP.,

 
a Utah corporation



 
By: /s/ Iehab Hawatmeh

 
Name: Iehab Hawatmeh

 
Title: President





 
CIRTRAN PRODUCTS CORP.,

 
a Utah corporation



 
By: /s/ Iehab Hawatmeh

 
Name: Iehab Hawatmeh

 
Title: President





 
CIRTRAN CORPORATION,

 
a Utah corporation



 
By: /s/ Iehab Hawatmeh

 
Name: Iehab Hawatmeh

 
Title: President






 
3

--------------------------------------------------------------------------------

 



 
ACCEPTED AND AGREED:



 
YA GLOBAL INVESTMENTS, L.P.



 
By:   Yorkville Advisors, its Investment Manager



 
By: /s/ Troy Rillo

 
Name: Troy Rillo

 
Title: Sr. Managing Director

 
 
 
 
4

--------------------------------------------------------------------------------

 

 